Citation Nr: 0125045	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
lateral meniscectomy of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.  

This appeal arises from an August 2000 rating decision in 
which the RO denied the benefits sought on appeal.  The 
veteran timely perfected an appeal of that denial with the 
Board of Veterans' Appeals (Board).  

In July 2001, the veteran testified at a hearing before the 
undersigned Board Member at the RO; a transcript of that 
hearing is of record.  During the hearing, the veteran 
submitted additional evidence, accompanied by a signed waiver 
of RO jurisdiction, permitting the Board to consider such 
evidence in the first instance.  However, because the claim 
is being remanded for other reasons, as indicated below, and 
for the sake of efficiency, the RO should consider this 
evidence along with, inter alia, other evidence received in 
connection with the remand.

REMAND

The veteran contends that his service-connected right knee 
disability is more disabling than the current 10 percent 
rating reflects.  He is currently in receipt of the maximum 
schedular evaluation under Diagnostic 5259, pursuant to which 
removal of semilunar cartilage, symptomatic, is evaluated.  
Hence, a higher evaluation may be assigned only pursuant to 
evaluation under (an)other applicable diagnostic code(s), or 
on an extra-schedular basis.  

The record indicates that the veteran has been prescribed a 
knee brace, and thus, that he may have experienced or 
continues to experience instability as a residual of the 
right knee lateral meniscectomy.  As such, evaluation under 
Diagnostic Code 5257, on the basis of recurrent subluxation 
or lateral instability, may be appropriate.  Under that 
diagnostic code, assignable evaluations range from 10 percent 
for mild disability to 30 percent for severe disability.  
Because, however, there are no recent medical findings 
pertaining to instability, medical evidence as to whether, 
and to what extent the veteran experiences instability or 
subluxation as a residual of his lateral meniscectomy would 
be helpful in evaluating the disability under consideration.

The Board also notes that while the record contains some 
indication that the veteran may also suffer from arthritis, 
there is no clear indication as whether arthritis has, in 
fact, been confirmed by X-ray.  Resolution of this matter is 
relevant in this case because the veteran could be entitled 
to separate, additional evaluations for instability and 
arthritis of the right knee.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998) (in which the General Counsel of VA held that a veteran 
who has both arthritis and instability of the knee may 
receive separate ratings under Diagnostic Codes 5003 and 5257 
when the veteran has limited knee motion to at least meet the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 
204-7 and 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001)) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis).  

Under these circumstances, further examination of the 
veteran's right knee, specifically to obtain medical findings 
and opinion as whether he currently experiences instability 
and limited and/or painful motion due to arthritis of the 
right knee as residuals of his lateral meniscectomy, is 
warranted.  Findings as to whether the veteran experiences 
functional loss due to pain, weakness, fatigability and/or 
incoordination would be helpful in evaluating the right knee 
disability.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 
supra.  The examiner should also comment upon whether the 
veteran's post-surgical right knee scar is subject to 
repeated ulceration, is tender and painful on objective 
demonstration, or results in limitation of motion of the 
knee, findings which may warrant assignment of a separate 
compensable evaluation under Diagnostic Codes 7803, 7804 or 
7805.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). 

As regards the veteran's pension claim, the veteran asserts 
that a permanent and total disability rating for pension 
purposes is warranted, as he is unable, due to physical 
disabilities, to follow a substantially gainful occupation.  
Pension cases must be adjudicated applying both "objective" 
and "subjective" standards.  See Talley v. Derwinski,  2 Vet. 
App. 282, 285 (1992); 38 U.S.C.A. § 1502(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.17 (2001).  This requires 
consideration of the percentage of impairment caused by each 
disability under VA's rating schedule.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  

The record reflects that pursuant to the RO's rating decision 
of August 2000, the veteran's disabilities were specified as 
follows: degenerative disc disease of the lumbar spine (20 
percent) and lateral meniscectomy of the right knee 
(10 percent).  The combined rating for these disabilities is 
30 percent.  However, not all of the veteran's disorders have 
been assigned an appropriate rating.  For example, recent VA 
medical records dated in 2000 reflect that the veteran was 
treated for mild cervical spondylosis at C5-6, degenerative 
changes of the cervical spine at C4-5 and chronic sinusitis; 
no rating has been assigned for these disabilities.  Further, 
the records list Fioricet among the medications that have 
been prescribed for the veteran for headache complaints; 
however, there is no clear indication as to whether the 
veteran currently has a separate headache disability, 
distinct from his sinusitis or any other diagnosed 
disability, and, if so, the severity of such headache 
disability.  

Because the RO has not determined the percentage of 
impairment caused by each disability, as is required by law, 
a remand for this purpose is warranted.  Prior to assigning 
such percentage ratings, however, the RO should arrange for 
the veteran to undergo appropriate medical examinations to 
obtain appropriate findings to assess the extent of 
impairment of each of the veteran's disability.  In addition 
to providing findings needed to properly evaluate the 
veteran's service-connected right knee disorder, the 
orthopedic examiner should also comment upon the extent of 
functional loss in the veteran's lumbar spine and cervical 
spine due to the veteran's pain and other pertinent factors.  
Any additional examination(s) needed to evaluate the current 
existence and severity of the veteran's other disabilities-
specifically, his sinusitis and any separate headache 
disorder-should also be accomplished.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
particularly include those from VA facilities or any other 
governmental entity.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facility(ies) 
identified by the veteran.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000 (signed into law, during the pendency, 
in November 2000).  However, the actions identified herein do 
not relieve the RO of the responsibility to ensure that the 
Act has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act.  

Finally, the Board notes that, after the veteran's Board 
hearing, additional evidence, consisting of VA medical 
treatment records, was forwarded to the Board.  As this 
evidence was not accompanied by a signed waiver of RO 
jurisdiction, the RO must consider such evidence in the first 
instance.  See 38 C.F.R. §§ 19.31, 19.37.  Therefore, in 
adjudicating each of the claims on appeal, the RO's 
consideration of pertinent medical evidence should 
specifically include consideration of all evidence received 
since the issuance of the October 2000 Statement of the Case, 
to include the evidence submitted at the hearing, the 
evidence forwarded to the Board after the hearing, and all 
evidence generated in connection with this remand.   

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his right 
knee, lumbar spine, and cervical spine.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to, and reviewed by, the 
physician designated to examine the 
veteran.  All indicated tests and 
studies, to include x-rays, should be 
accomplished, and the examining physician 
should review the results of any testing 
prior to completion of his/her report.  
All clinical findings should be reported 
in detail.  

As regards the service-connected right 
knee, the examiner should indicate 
whether the veteran has both instability 
and arthritis as residuals of the right 
knee lateral meniscectomy.  If either 
recurrent subluxation or lateral 
instability is found, the examiner should 
indicate whether such recurrent 
subluxation or lateral instability is 
best described as slight, moderate, or 
severe.  The examiner should also 
indicate whether the veteran's post-
surgical right knee scar is subject to 
repeated ulceration, is tender and 
painful on objective demonstration, or 
results in any limitation of function of 
the knee.

As regards each diagnosed right knee, 
cervical spine, and lumbar spine 
disability, the examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, based upon the veteran's 
credible assertions and documented 
medical history, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely additional 
functional loss due to pain and any of 
the other factors noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express this in degrees of additional 
range of motion loss.

Also as regards each diagnosed 
disability, the examiner should express 
an opinion as to the permanency of any 
disability found, as well as provide an 
assessment as to the impact of each 
diagnosed disability on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
examiner should also state whether any of 
the veteran's disabling conditions is 
susceptible to improvement through 
appropriate treatment.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or medical authority, as 
appropriate) should be set forth in a 
typewritten report.

3.  Also after associating with the 
claims file all evidence received 
pursuant to the development requested in 
paragraph 1, above, the RO should arrange 
for the veteran to undergo appropriate VA 
examination(s) to ascertain the current 
nature and severity of any current 
sinusitis and headache disorder.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to, 
and be reviewed by, each physician 
designated to examine the veteran.  All 
indicated tests and studies should be 
accomplished, and each examining 
physician should review the results of 
any testing prior to completion of 
his/her report.  All clinical findings 
should be reported in detail.  

A specific finding as to the existence of 
a headache disorder, separate and 
distinct from the veteran's sinusitis or 
any other disorder, should be made.  
Moreover, the physician(s) should express 
an opinion as to the permanency of each 
disability found, as well as provide an 
assessment as to the impact of each 
diagnosed disability on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
physician(s) should also state whether 
any of the veteran's diagnosed disabling 
conditions are susceptible to improvement 
through appropriate treatment.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or medical authority, as 
appropriate), should be set forth in a 
typewritten report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

7.  After completion of all requested 
development, and any additional 
notification and/or development action 
indicated, the RO should adjudicate each 
of the veteran's claims on appeal in 
light of all pertinent evidence (to 
specifically include all that associated 
with the claims file since the issuance 
of the October 2000 Statement of the 
Case) and all pertinent legal authority, 
to specifically include that cited to 
herein.  If the veteran fails to report 
for any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  Otherwise, as 
regards the claim for an increased 
evaluation for the veteran's service-
connected residuals of a lateral 
meniscectomy of the right knee, the RO 
should consider all pertinent diagnostic 
codes; whether separate evaluations are 
warranted for both arthritis and 
instability, pursuant to the above-cited 
legal authority; whether a separate 
evaluation is warranted for the veteran's 
right knee surgical scar; the extent of 
functional loss due to pain and/or 
pertinent factors; and whether the 
criteria for referral for assignment of a 
higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1)  are met.  As regards the 
claim for a total and permanent rating 
for pension purposes, the RO should 
assign appropriate disability rating for 
each of the veteran's diagnosed 
disabilities; then consider the claim 
under both the "objective" and 
"subjective" criteria referred to above, 
to include whether a total and permanent 
rating is assignable on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(2).  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND. 

8.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


